Affirmed by unpublished PER CURIAM opinion.
PER CURIAM.
Dora P. Pettiford appeals the jury verdict in favor of her former employer, the North Carolina Department of Health and Human Resources, in her civil action in which she alleged retaliatory treatment based upon her complaints of racial discrimination. We have reviewed the record and find no reversible error. In reviewing a jury verdict, we do not weigh evidence or review witness credibility. See United States v. Saunders, 886 F.2d 56, 60 (4th Cir.1989). If, when taken in the fight most favorable to the plaintiff, there is substantial evidence to support the verdict, it must be sustained. Vodrey v. Golden, 864 F.2d 28, 30 n. 4 (4th Cir.1988). Because we conclude substantial evidence supported the jury verdict, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.